           Case 2:18-cv-02344-JAM-AC Document 73 Filed 02/17/21 Page 1 of 3


 1   SHOOK HARDY & BACON L.L.P.
     AMIR NASSIHI (SBN 235936)
 2   anassihi@shb.com
     One Montgomery, Suite 2600
 3   San Francisco, CA 94104
     Telephone: 415.544.1900
 4   Facsimile: 415.391.0281
 5   SHOOK HARDY & BACON L.L.P.
     STEVEN D. SODEN (admitted pro hac vice)
 6   ssoden@shb.com
     2555 Grand Boulevard
 7   Kansas City, MO 64108
     Telephone: 816.474.6550
 8   Facsimile: 816.421.5547
 9   Attorneys for Defendant
     DIAMOND PET FOODS
10
     [additional counsel listed in signature block]
11

12
                                    UNITED STATES DISTRICT COURT
13
                                   EASTERN DISTRICT OF CALIFORNIA
14
      RICHARD DAVID CLASSICK, JR.                     Case No.: 2:18-cv-02344-JAM-AC
15    Individually and on Behalf of All Others
      Similarly Situated,                             JOINT STIPULATION AND ORDER
16                                                    REGARDING BRIEFING SCHEDULE
                     Plaintiff,                       FOR MOTION TO DISMISS
17
      v.
18
      SCHELL & KAMPETER, INC. d/b/a
19    DIAMOND PET FOODS, and DIAMOND
      PET FOODS INC.,
20
                     Defendants.
21

22

23

24

25

26

27

28

                                                                       STIPULATION AND ORDER
                                                                    CASE NO. 2:18-cv-02344-JAM-AC
        Case 2:18-cv-02344-JAM-AC Document 73 Filed 02/17/21 Page 2 of 3



 1          Plaintiff RICHARD DAVID CLASSICK, JR. and Defendant SCHELL & KAMPETER,

 2   INC. d/b/a DIAMOND PET FOODS (also improperly named as Diamond Pet Foods Inc.),

 3   collectively referred to as the “Parties,” by and through their respective counsel, have met and

 4   conferred regarding the briefing schedule on Defendant’s motion to dismiss Plaintiff’s fourth

 5   amended complaint, and subject to Court approval, hereby stipulate as follows:

 6      1. Plaintiff’s response to Defendant’s motion to dismiss shall be due by March 17, 2021; and

 7      2. Defendant’s reply in support of its motion to dismiss shall be due by April 9, 2021.

 8

 9   IT IS SO STIPULATED AND AGREED.

10

11   Dated: February 12, 2021                        Lockridge Grindal Nauen P.L.L.P.

12
                                                     /s/ Rebecca A. Peterson
13                                                   REBECCA A. PETERSON
14                                                   Attorneys for Plaintiff
                                                     Richards David Classick, Jr.
15

16
     Dated: February 12, 2021                        Shook, Hardy & Bacon L.L.P.
17

18                                                   /s/ Amir Nassihi
                                                     AMIR NASSIHI
19                                                   STEVEN D. SODEN
20                                                   Attorneys for Defendant
                                                     Diamond Pet Foods
21

22

23

24

25

26

27

28
                                                    2
                                                                             STIPULATION AND ORDER
                                                                          CASE NO. 2:18-cv-02344-JAM-AC
        Case 2:18-cv-02344-JAM-AC Document 73 Filed 02/17/21 Page 3 of 3


                                              ORDER
 1
           The parties’ above-referenced stipulation is hereby GRANTED.
 2
     IT IS SO ORDERED.
 3

 4   DATED: February 16, 2021                        /s/ John A. Mendez
                                                     THE HONORABLE JOHN A. MENDEZ
 5                                                   UNITED STATES DISTRICT COURT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
                                                                         STIPULATION AND ORDER
                                                                      CASE NO. 2:18-cv-02344-JAM-AC
